In this case, an information in the nature of quo warranto had been previously filed by the Attorney General on the relation of Dickinson against Sackett, for the purpose of obtaining possession of the office of Register of Deeds of Macomb county. Judgment was rendered by this court — 14 Mioh. 821 — that said relator was entitled to the office.
The relator in this proceeding filed a suggestion of damages under the statute — 2 Comp. L. §5297 — against Sackett for the detention of the said office, and asked that the court frame special issues, to be tried by the jury in the. Macomb Circuit.
*316The court held that the statute having established the form of pleadings in such cases, they would not prescribe a different form; and that the case must go down for trial upon the statutory issue.